United States Court of Appeals
      for the Federal Circuit
               __________________________

               JACOB KRIPPELZ, SR.,
                  Plaintiff-Appellee,

                            v.
              FORD MOTOR COMPANY,
                 Defendant-Appellant.
               __________________________

                       2011-1103
               __________________________

   Appeal from the United States District Court for the
Northern District of Illinois in case no. 98-CV-2361, Judge
James B. Zagel.
              __________________________

               Decided: January 27, 2012
               __________________________

    MARK E. FERGUSON, Bartlit Beck Herman Palenchar
& Scott, LLP, of Chicago, Illinois, argued for plaintiff-
appellee. With him on the brief were ADAM K. MORTARA,
HAMILTON H. HILL and MARTHA M. PACOLD. Of counsel on
the brief were JAMES D. RYNDAK, MARK K. SURI and ERIC
H. WEIMERS, Ryndak & Suri, LLP, of Chicago, Illinois.

   CONSTANTINE L. TRELA, JR., Sidley Austin, LLP, of
Chicago, Illinois, argued for defendant-appellant. With
him on the brief was LINDA R. FRIEDLIEB. Of counsel on
KRIPPELZ   v. FORD MOTOR CO                              2


the brief was GENE C. SCHAERR, Winston & Strawn, LLP,
of Washington, DC. Of counsel was THOMAS A. LEWRY,
Brooks Kushman P.C., of Southfield, Michigan.
               __________________________

 Before NEWMAN, PROST, and O’MALLEY, Circuit Judges.
PROST, Circuit Judge.

    This is a patent infringement case. Defendant Ford
Motor Company (“Ford”) appeals a $56 million judgment
against it. Ford argues that the district court made a
series of errors in both its infringement and validity
analyses, as well as in its award of enhanced damages for
willful infringement. Because the district court erred in
holding that the patent-in-suit could be found novel over
the prior art, we reverse as to validity, vacate the other
rulings, and remand for entry of judgment of non-liability.

                              I

    This case’s lengthy history began in February 1989,
when Jacob Krippelz, Sr., now deceased, filed for a patent
on a vehicle-mounted lamp. 1 Mr. Krippelz titled the
resulting patent “Emergency Light.” U.S. Patent No.
5,017,903 (“’903 patent”) at [54]. It described a lamp
attached to the side view mirror of an automobile and
shining downward:




   1    Mr. Krippelz died shortly before the district
court’s final judgment in this case. His cause is prose-
cuted by Jacob Krippelz, Jr. and Joseph Krippelz, his
executors and co-trustees of the Jacob Krippelz, Sr. Revo-
cable Trust.
3                                 KRIPPELZ   v. FORD MOTOR CO




Id. fig.1. As described by Mr. Krippelz, the lamp was for
use in inclement weather like rain or fog. Its light would
reflect off water, dust, or other airborne particles so as to
be visible to other drivers, but not interfere with either
their vision or that of the person driving the car. See
generally id. col.1.

    Mr. Krippelz’s patent issued in 1991. He says he sent
a copy of it to Ford shortly thereafter, but that Ford was
not interested in taking a license. For a period of years,
nothing happened.

    Then, in 1997, Ford began offering a new option on its
Explorer and other model automobiles, which we will
refer to as a “puddle light.” The puddle light was a lamp,
attached to the vehicle’s side view mirror, that shone light
generally downward. Ford’s puddle light was equipped
with a lens that diffused the light in such a way as to
illuminate the vehicle’s side.

    Mr. Krippelz viewed the puddle light as infringing,
and in 1998 he sued. Complaint, Krippelz v. Ford Motor
Co., No. 98-CV-2361 [hereinafter Krippelz] (N.D. Ill. Apr.
16, 1998), ECF No. 1. The case revolved around claim 2 of
the ’903 patent, which reads:
KRIPPELZ   v. FORD MOTOR CO                                4


    2. An emergency warning light for an automotive
    vehicle having a window on one side thereof,
    comprising in combination

        a housing mounted in a fixed, substantially
        unadjustable position on said vehicle adjacent
        to said window,

        said housing having an opening in the bottom
        thereof,

        a source of light mounted within said housing
        for directing a conical beam of light
        downwardly through said opening along said
        side of said vehicle below said window so as to
        be visible from in front of and behind said
        vehicle, and

        said opening and said source of light being
        positioned to prevent said beam of light from
        directly impinging on said side of said vehicle.

’903 patent col.3 l.19–col.4 l.3.

    About a year after filing the complaint, Mr. Krippelz
asked the Patent and Trademark Office (“PTO”) to
reexamine the ’903 patent. An Information Disclosure
Statement accompanying the request acknowledged the
ongoing litigation, noted that Ford had raised invalidity
as a defense, and attached “all the references Ford has
identified to the Requestor during the litigation.” See
Info. Disclosure Stmt. (Aug. 30, 1999), at 2, ’903 Reexam.
File Hist., J.A. 12516, 12517.      The PTO instituted
reexamination proceedings and subsequently confirmed
the validity of all the ’903 patent’s claims over the
submitted prior art. See generally Reexam. Certificate,
U.S. Patent No. 5,017,903 C1 (issued Aug. 13, 2002). As
5                                 KRIPPELZ   v. FORD MOTOR CO


part of the reexamination process, new claims were also
added to the ’903 patent, which Mr. Krippelz states were
subsequently asserted against Ford in separate litigation.
Those claims are not part of this appeal.

    Over the next several years, the district court handled
a number of summary judgment and claim construction
issues which we will not recount except to state that there
was much dispute about the appropriate manner in which
to analyze Ford’s puddle lights for infringement. For our
purposes, we note that in 2008 Mr. Krippelz moved for
summary judgment of infringement, which the court
granted from the bench. 2         Tr. of Nov. 21, 2008
Proceedings, at 12:11–17, J.A. 114, 125.

    Infringement having been summarily addressed, the
case proceeded to trial on validity and damages. Ford

    2   The parties’ briefing and oral argument focused
on the district court’s approach to interpreting the claim
and analyzing infringement. The district court adjudged
Ford’s puddle lights infringing even though they have a
plastic lens on their outside through which light shines
onto the car. The court treated the lens as an “additional
element” not to be considered in the infringement analy-
sis. Ford contended that this was improper, as it led to
the surprising result that the Ford lamps—which undis-
putedly illuminated the side of the car—were held to
practice the claim’s requirement of “prevent[ing] [the]
beam of light from directly impinging on said side of said
vehicle.” Because of our conclusion that claim 2 of the
’903 patent is invalid irrespective of how this issue might
be resolved, we decline to take up the district court’s order
that the Ford lamps be analyzed for infringement without
regard to their attached plastic lenses, or to those lenses’
effect on whether the beam of light did or did not “directly
imping[e]” on the vehicle side.
KRIPPELZ   v. FORD MOTOR CO                             6


argued that claim 2 was anticipated, or at least rendered
obvious, by French Patent No. 1,031,294 (trans.)
(published June 22, 1953), J.A. 13430, to DuBois
[hereinafter DuBois]. DuBois, which did not appear in
the ’903 patent prosecution history, taught a “system of
lamps and optical devices” for illuminating the pavement
next to a vehicle. The idea was to give other drivers a
clear view of the vehicle’s side and the adjacent area so
that they could know if there was enough room to pass.
DuBois, J.A. 13431. Ford argued that DuBois taught all
the limitations of claim 2. Mr. Krippelz presented opinion
testimony from an expert that DuBois failed to teach two
limitations, namely a “conical beam of light” and a lamp
located “adjacent” to the vehicle window.

    The jury returned its verdict for Mr. Krippelz. It
found the ’903 patent valid over DuBois, and awarded $23
million in damages for Ford’s infringement. Jury Verdict,
Krippelz (N.D. Ill. Dec. 12, 2008), ECF No. 429. Following
a bench trial on willfulness, the court found Ford’s
infringement willful and awarded Mr. Krippelz a further
$11.7 million in prejudgment interest and another $21
million in enhanced damages. See Krippelz, 670 F. Supp.
2d 806 (N.D. Ill. Nov. 18, 2009) (concerning willfulness);
Krippelz, 670 F. Supp. 2d 815 (N.D. Ill. Nov. 18, 2009)
(concerning damages); Krippelz, 675 F. Supp. 2d 881
(N.D. Ill. Nov. 18, 2009) (making fact findings and
conclusions of law).

    Ford moved for judgment of invalidity as a matter of
law; its motion was denied. Krippelz, 750 F. Supp. 2d 938
(N.D. Ill. Oct. 28, 2010) [hereinafter JMOL Op.]. Ford
timely appealed. This court has jurisdiction under 28
U.S.C. § 1295(a)(1).
7                                 KRIPPELZ   v. FORD MOTOR CO


                             II

    We hold that the district court committed reversible
error in denying JMOL of invalidity by anticipation over
DuBois, and so reverse. This court reviews denial of a
motion for JMOL under the law of the pertinent regional
circuit, here the Seventh. Seachange Int’l, Inc. v. C-COR
Inc., 413 F.3d 1361, 1367–68 (Fed. Cir. 2005). In that
circuit, an appellate court’s inquiry into the denial of a
JMOL motion is “limited to the question whether the
evidence presented, combined with all reasonable
inferences permissibly drawn therefrom, is sufficient to
support the verdict when viewed in the light most
favorable to the party against whom the motion is
directed.” Campbell v. Miller, 499 F.3d 711, 716 (7th Cir.
2007) (internal quotation marks omitted). Such review is
de novo. Waters v. City of Chicago, 580 F.3d 575, 580 (7th
Cir. 2009). Reversal is warranted only if no reasonable
juror could have found for the nonmoving party. Id. To
show that a patent claim is invalid as anticipated, the
accused infringer must show by clear and convincing
evidence that a single prior art reference discloses each
and every element of a claimed invention.           Silicon
Graphics, Inc. v. ATI Techs., Inc., 607 F.3d 784, 796 (Fed.
Cir. 2010).

    In this case, the district court supported its denial of
JMOL with two potential grounds on which a jury could
find for Mr. Krippelz. First, the court held that a
reasonable jury could find that DuBois failed to teach the
required “conical beam of light.” Second, the court held
that a reasonable jury could find that DuBois lacked the
required lamp “adjacent to the window.” See JMOL Op.,
750 F. Supp. 2d at 943–46. We reject both grounds as
unsupported by the evidence.
KRIPPELZ   v. FORD MOTOR CO                               8


                              A

    We turn first to the “conical beam of light.” The trial
court construed this term to mean “a beam of light that
diverges,” and it construed “beam of light” to mean “light
that both is directed and has a defined sweep range.” Id.
at 944. We see no error in these constructions, and the
parties do not contest them per se. However, the district
court made further statements concerning the
interpretation of these terms that require a detailed look
at the ’903 patent’s intrinsic evidence. See Phillips v.
AWH Corp., 415 F.3d 1303, 1317 (Fed. Cir. 2005) (en
banc).

    When instructing the jury, the district court stated
that proving the presence of “directed” light—which was a
prerequisite to showing a “conical beam of light”—
required proof that “the filament of the light bulb is at or
near the focal point of an optical reflector.” Trial Tr.
961:16–18, J.A. 9597. It further told the jury that
“parabolic and elliptical reflectors are types of optical
reflectors.” Id. at 961:18–19, J.A. 9597. These statements
correctly interpreted claim 2’s requirements. 3

   The ’903 specification is a single page in length. Its
most substantive discussion concerning the “conical beam
of light” comes in its disclosure of a preferred
embodiment:



   3    As discussed supra note 2, we decline to take up
and express no opinion on the district court’s claim con-
structions affecting its infringement analysis. Those
constructions do not affect either the district court’s
judgment as to validity, or our analysis herein.
9                                  KRIPPELZ   v. FORD MOTOR CO


        As best shown in Fig. 4, a source of light in
    the form of a light bulb 20 is mounted in the
    rearview mirror assembly 14 directly behind a
    mirror 22 which faces towards the rear of the
    vehicle. A circular opening 24 is provided in the
    bottom of the housing 25, and the light source 20,
    which is suitably mounted in the housing 25 for
    access through the opening 24, directs a conical
    beam of light onto the pavement 12 immediately
    adjacent to the vehicle. A light source identical to
    the source 20 is similarly mounted in the rearview
    mirror assembly 18 on the passenger side of the
    vehicle, and it also directs a conical beam of light
    28 onto the pavement 12 adjacent to the
    passenger side of the vehicle. The beams 26 and
    28 have an included angle of approximately thirty
    degrees, and consequently, they do not shine into
    the car 10 nor do they radiate any light which
    shines directly toward any approaching vehicles.

’903 patent col.2 ll.19–37 (emphases added). The ’903
patent description thus includes no reference to the focal
points of a reflector, or to the reflector’s shape as elliptical
or parabolic. Similarly, the prosecution history of the ’903
patent on initial examination is bereft of such discussion.
Were we to consider the ’903 patent’s specification and
initial prosecution history alone, then, we would find it
difficult to affirm the district court’s holding that the term
“beam of light” incorporates requirements concerning the
shape and focal point of the reflector.

    But references to such requirements emerged while
the ’903 patent was under reexamination at the PTO. A
patentee’s statements during reexamination can be
considered during claim construction, in keeping with the
doctrine of prosecution disclaimer.      Am. Piledriving
KRIPPELZ   v. FORD MOTOR CO                                10


Equip., Inc. v. Geoquip, Inc., 637 F.3d 1324, 1336 (Fed.
Cir. 2011).

     During reexamination, the Examiner rejected claim 2
as obvious over two references, “Kim” and “Matsuda.” 4
Mr. Krippelz appealed to the Board of Patent Appeals and
Interferences. Endeavoring to traverse the rejection, Mr.
Krippelz attacked Kim: “The device of Kim does not
produce a beam of light. Rather, the light produced by
the Kim device is very diffuse and not collimated and
consequently not a beam of light.” Krippelz Reexam.
Appeal Br., supra note 4, at 7 (emphasis added). Mr.
Krippelz also directed the Board’s attention to a prior art
statement that “In a bulb and reflector system, a filament
of the bulb is placed at or near a focal point of a reflector.
The light emitted by the bulb filament is collected by the
reflector and reflected outward to form a light beam.” Id.
(quoting U.S. Patent No. 5,365,412 (filed Jan. 7, 1993)
(issued Nov. 15, 1994) col.1 ll.13–17) (emphases added).

    Mr. Krippelz submitted a declaration from Dr.
Richard Hansler—the same expert who Mr. Krippelz
would subsequently call to testify at trial in this case and
whose expert opinions Mr. Krippelz offered to the district
court on summary judgment. Mr. Krippelz’s appeal brief
quoted Dr. Hansler’s declaration: “[T]he reflecting surface
of Kim lacks sufficient symmetry to produce a beam of
light, which typically has the light bulb at or near the


    4   Matsuda” is Japanese Patent No. 62-102739 to
Matsuda. “Kim” is abandoned Korea Model Utility Patent
Application No. 4543/84 to Kim. See Kim (trans.), in-
cluded in Krippelz Appeal Br. (Oct. 30, 2000), Ex. E, ’903
Reexam. File Hist. [hereinafter Krippelz Reexam. Appeal
Br.].
11                                KRIPPELZ   v. FORD MOTOR CO


focal point of a reflector.” Krippelz Reexam. Appeal Br. at
8 (emphasis added).

    In response, the Examiner maintained his position
that the claim was obvious. Mr. Krippelz’s reply repeated
his belief that the combination failed to teach the required
“beam of light,” and continued to focus on Kim. He
submitted further quotations from Dr. Hansler’s
declaration:

     [T]he device disclosed in Kim does not appear to
     be a parabolic reflector or other optical reflective
     surface. It appears rather that the shape of the
     reflector of Kim, assuming that the internal
     surfaces are reflective, corresponds to the shape of
     the shroud or cover, the interior surface of which
     does not appear to be an optical surface that could
     be used to create a beam of light.

Krippelz Appeal Reply Br. (Apr. 2, 2001), at 8, ’903
Reexam. File Hist.

    As mentioned above, the Board subsequently reversed
the Examiner and confirmed the patentability of claim 2.
Ex parte Krippelz, No. 2001-1441, slip op., J.A. 13073
(B.P.A.I. Feb. 25, 2002).

    Mr. Krippelz’s statements are of course now part of
the intrinsic record. Taking them into account, we agree
with the district court that the term “conical beam of
light,” as used in the ’903 patent and in light of Mr.
Krippelz’s arguments during reexamination, incorporates
limitations as to the shape of the reflector and the
positioning of the light source relative to it. As a result of
these statements, As a result of these statements, Mr.
Krippelz disclaimed lamps lacking these limitations, and
KRIPPELZ   v. FORD MOTOR CO                               12


the limitations therefore became part of the properly-
construed claims. As the district court properly concluded,
Mr. Krippelz’s claimed invention thus requires (1) a
reflector having a focal point, such as a parabolic or
elliptical reflector, and (2) positioning of the light source
at or near the reflector’s focal point. We therefore affirm
the district court’s construction of “conical beam of light.”

    Having determined that the district court properly
construed the claim, we nevertheless find reversible error
in its holding that a reasonable jury could find that
DuBois lacked the required disclosure. DuBois expressly
teaches that, with respect to the Figure 17 diagram, its
lamp could “include a bulb 27 at the focus of a reflector
28[,] the shell of which includes a prolongation 29 forming
a screen to prevent the light rays from directly striking
the eyes of a driver or pedestrian positioned in front of or
behind the vehicle.” DuBois (trans.) at 2, J.A. 13432
(emphasis added). This language expressly satisfies the
requirement of a light beam that is both directed and that
is generated by a bulb-reflector combination in which the
bulb is located at the focal point of the reflector. DuBois
further teaches that its light could be a “headlight,” which
dovetails    neatly     with    Mr.    Krippelz’s    express
acknowledgement that, in the bulb-reflector combination
producing the required light beam, “The reflector element
can be part of the light bulb, as in a spot light type of
lamp bulb.” See Krippelz Reexam. Appeal Br. at 3.

    In denying JMOL, the district court cited several
varieties of evidence to overcome these disclosures in
DuBois. But that evidence, whether viewed separately or
collectively, was legally insufficient to support a judgment
for Krippelz.
13                               KRIPPELZ   v. FORD MOTOR CO


     First, the district court cited the testimony of Dr.
Hansler, the expert called by Mr. Krippelz, concerning
“ray traces” he had performed on a lamp diagram in
DuBois. See DuBois fig.17, J.A. 12489; see also Trial Tr.
510:17–511:13, J.A. 9012–13. Dr. Hansler testified that
he had measured the diagram and, from those
measurements, extrapolated the angles of incidence and
reflection that would result if a lamp were built to those
measurements. Dr. Hansler opined that the light from
such a lamp would scatter, and so not produce the
required “conical beam of light.” Trial Tr. 511:12–13, J.A.
9013. The district court cited this testimony as support
for the jury’s verdict. JMOL Op., 750 F. Supp. 2d at 944.

    This court has repeatedly cautioned against overreli-
ance on drawings that are neither expressly to scale nor
linked to quantitative values in the specification. See
Nystrom v. TREX Co., 424 F.3d 1136, 1149 (Fed. Cir.
2005); Hockerson-Halberstadt, Inc. v. Avia Grp. Int’l, Inc.,
222 F.3d 951, 956 (Fed. Cir. 2000); In re Wright, 569 F.2d
1124, 1127 (CCPA 1977). However, Ford does not appeal,
and so we do not take up, the trial court’s denial of Ford’s
motion to exclude Dr. Hansler’s ray trace diagrams. See
Tr. of Dec. 8, 2008 Proceedings, at 39:19–22, J.A. 8349,
8387. In light of Ford’s decision to not appeal the admis-
sion of this evidence, it was properly before the jury. On
the basis of Dr. Hansler’s testimony, we cannot say that
no reasonable jury could have concluded that Figure 17’s
disclosure was not anticipating.

    Nevertheless, it was reversible error for the district
court to hold the jury’s verdict sustainable on this
testimony because Figure 17 depicts just one embodiment
of the DuBois invention. DuBois expressly states that
other embodiments could use lamps in addition to the one
disclosed in its figures, including “a headlight, parking
KRIPPELZ   v. FORD MOTOR CO                               14


light, or other body light.” DuBois at 2, J.A. 13432. The
evidence at trial—including testimony from Dr. Hansler
himself—was that a headlight (as that word was used in
DuBois) creates a “beam of light.” Trial Tr. 531:25–532:2,
J.A. 9033–34. Dr. Hansler’s “ray trace” diagrams of figure
17 notwithstanding, there is no question that DuBois’s
disclosure of a “headlight” teaches the required “beam of
light.”

    Dr. Hansler also opined to the jury that any beam in
DuBois, even if it was a beam, did not anticipate because
it was not necessarily “conical.” He pointed to DuBois’s
discussion of “lighting the pavement obliquely on the
surface of a rectangle” adjacent to the vehicle. JMOL Op.,
750 F. Supp. 2d at 945; see also DuBois (trans.) at 2, J.A.
13432. Dr. Hansler testified that it is “not possible” for a
conical beam of light to illuminate a rectangle. Trial Tr.
555:14–19, J.A. 9957. While expressing some skepticism
about this reasoning, the district court nevertheless held
that a jury could reasonably agree with it.

    We disagree as a matter of law. While DuBois
discusses illuminating the area within a rectangle on the
pavement next to the car, nowhere does it require that
such illumination be only with non-conical light beams.
Indeed, many figures in DuBois depict triangles of light
extending from various lamps to the surface of the
ground. There is no language in DuBois disavowing the
most natural interpretation of those triangles, i.e., as two-
dimensional depictions of light cones. Further, there are
numerous disclosures in DuBois of using multiple lamps
to illuminate the target area. This undermines Dr.
Hansler’s testimony that “[a] conical beam of light such as
one gets from a flashlight would not be capable of
illuminating a large area.” Trial Tr. 512:20–24, J.A. 9014.
Taken as a whole, Dr. Hansler’s testimony that the
15                                KRIPPELZ   v. FORD MOTOR CO


“conical” limitation was unsatisfied failed to take into
account the entire DuBois disclosure.           His generic
statements that the “conical” limitation was unmet were
therefore too conclusory to sustain the jury’s verdict. 5 See
Sitrick v. Dreamworks, LLC, 516 F.3d 993, 1001 (Fed. Cir.
2008) (holding, on summary judgment, that such
conclusory testimony could not create a triable issue of
fact).

     Finally, the court cited testimony from Mr. Krippelz’s
expert that a conical beam of light “probably wouldn’t be a
very effective way to accomplish the purpose of DuBois,”
and from that reasoned that the jury could reasonably
have held that DuBois “actually teaches away from using
a beam.” JMOL Op., 750 F. Supp. 2d at 945–46. First
and foremost, teaching away is not relevant to an
anticipation analysis; it is only a component of an
obviousness analysis. Celeritas Techs., Ltd. v. Rockwell
Int’l Corp., 150 F.3d 1354, 1361 (Fed. Cir. 1998).
Secondly, the opinions of Dr. Hansler are not a substitute
for the actual DuBois disclosure. When all elements of
the device are shown in a single prior art reference, as
here, the question of “teaching away” does not arise.

    We thus conclude that the district court committed
clear error in denying JMOL on the basis of DuBois’s
putative failure to disclose the required “conical beam of
light.”


     5  Though it is unnecessary to reach the issue here,
we further believe that the requirement of a light beam
that is “conical” (ignoring, for the moment, the reasons
just discussed why DuBois satisfies that limitation) would
almost certainly be an obvious modification to DuBois
precluding patentability under 35 U.S.C. § 103.
KRIPPELZ   v. FORD MOTOR CO                            16


                              B

    The court’s holding that the jury could have
reasonably found DuBois to lack a lamp “adjacent to the
window” was also reversible error. Figures 5 and 6 of
DuBois plainly show such a lamp:




DuBois (trans.) figs. 5, 6, J.A. 13435. The district court
again quoted Dr. Hansler, who “testified that while in one
illustrated position the device ‘might be’ adjacent, ‘it
certainly is not clearly adjacent to a side window.’” JMOL
Op., 750 F. Supp. 2d at 944 (emphasis added). As already
mentioned, the conclusory testimony of an expert witness,
however, cannot create an issue of fact if none otherwise
exists. Sitrick, 516 F.3d at 1001. There is no question
that a person of ordinary skill, reviewing these figures,
would understand them to show mounting the lamp
adjacent to the side window.

   We therefore conclude that the district court erred in
denying Ford’s motion for JMOL of invalidity. 6 That

   6    Over the course of the trial, the district court
barred Ford from presenting to the jury arguments for
possible invalidity over a separate reference, referred to
in the briefing as “Miazzo.” Because we conclude that
claim 2 is invalid over DuBois, the question of whether
the district court was or was not entitled to remove Mi-
azzo from the case is moot, and we decline to address it.
17                                KRIPPELZ   v. FORD MOTOR CO


decision is therefore reversed.    Claim 2 is invalid for
anticipation by DuBois.

                            III

    Because claim 2 of the ’903 patent is invalid, we need
not reach the other issues put forward by the parties, i.e.,
the district court’s summary judgment of infringement
and its willfulness analysis. Those decisions are now
moot and as such are vacated.

    We therefore reverse the district court’s denial of
JMOL of invalidity, vacate its summary judgment of
infringement and its willfulness analysis, and remand for
entry of judgment of non-liability for Ford.

  REVERSED-IN-PART, VACATED-IN-PART, AND
                REMANDED